         Case 2:20-cv-02400-ILRL-MBN Document 17 Filed 10/26/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

 SADIE MICHELE BLANCHARD and
 COMMITTEE TO ELECT S. MICHELE NUMBER: 2:20-cv-02400-ILRL-MBN
 BLANCHARD, LLC
                    Plaintiffs, DISTRICT JUDGE IVAN L.R.
          v.                    LEMELLE

 JEFFREY SCOTT TILLMAN and US TERM MAGISTRATE                         JUDGE      MICHAEL
 LIMITS                            NORTH
                       Defendants.
                                                                                            _____

    REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION
      TO STRIKE OR ALTERNATIVELY RULE 12(b)(6) MOTION TO DISMISS


         Defendants Jeffrey Scott Tillman and U.S. Term Limits respectfully submit this Reply

Memorandum in Support of their Special Motion to Strike or Alternatively Rule 12(b)(6) Motion

to Dismiss. The Plaintiffs’ Opposition reveals the frailty of her claims. She continues to double

down on her own e-mails, which state that she supports term limits except they are a bad idea

and doesn’t support them. When pressed, Ms. Blanchard refused to state her unequivocal support

for term limits as Defendants requested. She now blames her election loss on Defendants’ mail

pieces. But even if the Plaintiffs election loss was due to Defendants’ actions, there is no law or

remedy for the truthful and/or political statements the Defendants have made without actual

malice, and therefore Article 971 applies and the Petition should be dismissed at the Plaintiffs’

cost.

    I.      DEFENDANTS HAVE MET THEIR PRIMA FACIE BURDEN.

         Defendants have made their prima facie showing that the claims asserted arise from an act

in furtherance of the exercise of their right of petition or free speech in connection with a public




                                                 1
          Case 2:20-cv-02400-ILRL-MBN Document 17 Filed 10/26/20 Page 2 of 6




issue. 1 The Plaintiffs contest that the Defendants were exercising their right to free speech because,

according to the Plaintiffs’ pleadings, Defendants were peddling a “known lie.” 2 Notably,

Plaintiffs have no evidence of the known lie, or that the matter is not an exercise of free speech

during an election. That is because the mailers at issue in this matter are indisputably an act in

furtherance of Defendants’ right of free speech under the United States or Louisiana Constitutions

in connection with a public issue.

          With respect, the Plaintiffs fail to grasp the difference between an act in furtherance of the

right to free speech in connection with a public issue and whether or not the speech was

defamatory. A statement may be defamatory, without admitting the same here, and still be an

exercise of the rights at issue. The Louisiana Supreme Court has held that speech is about a “matter

of public concern” if it relates to “any matter of political, social, or other concern to the

community.” 3 The “content, form, and context of a given statement” informs this public concern

determination. 4 Article 971 provides examples of an “act in furtherance” of one’s free speech

rights:

          (a) Any written or oral statement or writing made before a legislative, executive, or
          judicial proceeding, or any other official proceeding authorized by law.

          (b) Any written or oral statement or writing made in connection with an issue under
          consideration or review by a legislative, executive, or judicial body, or any other
          official body authorized by law.

          (c) Any written or oral statement or writing made in a place open to the public or a
          public forum in connection with an issue of public interest.



1
  Starr v. Boudreaux, 07-652 (La. App. 1 Cir. 2007), 978 So.2d 384, 388-89; Carr v. Mustian, 10-835 (La. App. 5th
Cir. 2011), 64 So.3d 292, 297, writ denied, 63 So.3d 1016 (La. 2011).
2
  Opposition, Rec. Doc. 12, at p.11.
3
  Kennedy v. Sheriff of E. Baton Rouge, 05-1418 n. 6 (La. 2006), 935 So.2d 669, 677 (citing Connick v. Myers, 461
U.S. 138, 146 (1983)).
4
  Connick v. Myers, 461 U.S. 138, 146 (1983) (See Collins v. WAFB, LLC, No. CV 16-15648, 2017 WL 1383948, at
*4 (E.D. La. Apr. 18, 2017) (Lemelle, J.)).

                                                       2
          Case 2:20-cv-02400-ILRL-MBN Document 17 Filed 10/26/20 Page 3 of 6




          (d) Any other conduct in furtherance of the exercise of the constitutional right of
          petition or the constitutional right of free speech in connection with a public issue
          or an issue of public interest. 5

          Although the Plaintiffs have attempted, there can be no serious contest that mailers in

association with a political campaign are not a textbook exercise of free speech rights. The

Plaintiffs further attempt to contest that the free speech was not in connection with a “public issue.”

Judge (now Louisiana Supreme Court Justice) Crain, in 2017, examined the “content, form and

context of statements” in determining the public issue requirement, as commanded by the

Louisiana Supreme Court in Connick v. Myers. Judge Crain found, appropriately:

          Speech in relation to a matter of public concern is speech relating to any matter of
          political, social, or other concern to the community. 6

          Mr. Tomboulides has sworn that 82% of those polled support term limits for Congress, and

that US Term Limits has supporters in St. Tammany Parish. The Plaintiffs have offered no

evidence to contest this offering, other than that they do not believe a “known lie,” is a public

issue. But the “known lie” is not the public issue – term limits and the election for state

representative are. Given the content (term limits), the form (a traditional mail piece) and the

context (a contested election for state representative), the Defendants suggest that the prima facie

case is met, and therefore the Plaintiffs were required to come forward with evidence to show a

substantial probability of success on the merits: a standard they have not and cannot meet.

    II.      PLAINTIFFS OFFER NO EVIDENCE OF ACTUAL MALICE.

          Plaintiffs’ argument as to falsity and fault (actual malice) appears to be based solely on a

parsed reading of Ms. Blanchard’s e-mails to U.S. Term Limits, in which she suggested she

supported term limits, except she doesn’t like term limits’ effect. She said:


5
 La. Code Civ. Proc. Ann. art. 971.
6
 Breen v. Holmes, 2016-1591 (La. App. 1 Cir. 12/7/17), 236 So. 3d 632, 636, writ denied, 2018-0049 (La. 3/2/18),
269 So. 3d 708 (citing Connick v. Myers, 461 U.S. 138, 146, 103 S.Ct. 1684, 1690, 75 L.Ed.2d 708 (1983)).

                                                        3
         Case 2:20-cv-02400-ILRL-MBN Document 17 Filed 10/26/20 Page 4 of 6




             I have no objection to term limits for Congress or any other elected office, except
             the adverse effect of empowering bureaucrats who have no responsibility to answer
             to the people and who fail to understand the practical impact and implications that
             the regulations they administrate have on the people.

             Despite being pressed, Ms. Blanchard refused to clarify her position or state her support

for term limits for U.S. Congress. Further, despite being prompted in the Defendants’ Motion,

Blanchard has not offered any evidence that the Defendants fabricated any facts, imagined them,

or were so reckless as to be aware of probable falsity. Instead, she stakes her entire claim on her

reading of her e-mails and refusal to further respond.

             In reality, the Defendants’ mail pieces were based on the Ms. Blanchard’s own failure to

endorse Congressional term limits when asked if she would on several occasions. 7 Notably, the

question presented was not whether Ms. Blanchard supported term limits for her local community

political organizations—but United States Congress. Not supporting term limits does not make

Ms. Blanchard a bad person – it means that she simply does not support something that

Defendants’ (and the public) believe is a relevant issue. Ms. Blanchard has not offered any

evidence of actual malice, and therefore has failed to meet her heavy burden.

      III.      PLAINTIFFS DO NOT HAVE A CAUSE OF ACTION FOR ELECTION
                VIOLATIONS.

             Plaintiffs misread La. R.S. 18:1463 to provide anything other than civil injunctive relief

and criminal sanction. Section (D) provides for civil injunctive relief:

             D. (1) An affected candidate or voter shall be entitled to an injunction to restrain
             future violations of Subsections B and C of this Section.

             (2) In the event a permanent injunction is granted, reasonable attorney fees shall be
             allowed the petitioner by the court which shall be taxed as costs to be paid by the
             defendant. 8



7
    See Affidavit of Nick Tomboulides.
8
    La. Stat. Ann. § 18:1463.

                                                      4
            Case 2:20-cv-02400-ILRL-MBN Document 17 Filed 10/26/20 Page 5 of 6




             Section (F) would place Defendants in jail and/or fine them:

             F. Whoever violates any provision of this Section shall be fined not more than two
             thousand dollars or be imprisoned, with or without hard labor, for not more than
             two years, or both. 9

             There is no other relief provided in the statute. Neither the injunctive relief nor the criminal

sanctions are relevant to the case at bar: the Plaintiffs are seeking damages because they are upset

Ms. Blanchard lost an election and want to blame the Defendants. But the election is over. Badeaux

v. Southwest Computer Bureau therefore fits this case like a glove, and the Plaintiffs have failed

to show any likelihood of success on the merits. Given that the Plaintiffs have now admitted they

are not seeking injunctive relief and no other relief is available under the statute, this Court should

therefore dismiss that cause of action in addition to the entire Complaint.

       IV.       PLAINTIFFS CANNOT REFORM THEIR PLEADINGS NOW.

             For all the reasons spelled out in their original Memorandum in Support, the Plaintiffs

cannot prove the complained statements of false, or made with actual malice, and therefore

allowing amendment would be futile. Without falsity or fault the Plaintiffs have no case—even for

enrichment without cause. As is evident from the text of the parties’ emails on the subject, Ms.

Blanchard did not confirm her support for term limits despite being presented multiple

opportunities to do so. The matter is either literally true, substantially true, or not actionable.

Therefore, this Court need not provide leave to amend the Complaint.

       V.        THE DEFENDANTS ARE ENTITLED TO ATTORNEYS’ FEES AND COSTS
                 UNDER ARTICLE 971.

             Louisiana’s anti-SLAPP law states that the prevailing party “shall be awarded reasonable

attorney fees and costs.” 10 As the Defendants have shown, Plaintiffs cannot meet their burden of


9
    La. Stat. Ann. § 18:1463
10
     La. Code Civ. Proc. art. 971(B).

                                                        5
      Case 2:20-cv-02400-ILRL-MBN Document 17 Filed 10/26/20 Page 6 of 6




proof and their claims should be dismissed. The Defendants are therefore entitled to recover their

attorneys’ fees and costs and, after a hearing, should be awarded the same.

                                        CONCLUSION

       The Plaintiffs have failed to come forward with clear and convincing evidence of actual

malice, or damages. Therefore, Plaintiffs’ Petition should be dismissed in its entirety, with

prejudice, and the Defendants awarded their attorneys’ fees and costs in defending this action

following further proceedings on that issue.

                                       Respectfully submitted:

                                       STERNBERG, NACCARI & WHITE, LLC

                                       s/Scott L. Sternberg
                                       SCOTT L. STERNBERG, La. Bar No. 33390
                                       M. SUZANNE MONTERO, La. Bar No. 21361
                                       MICHAEL S. FINKELSTEIN, La. Bar No. 35476
                                       GRAHAM H. WILLIAMS, La. Bar No. 36731
                                       935 Gravier Street, Suite 2020
                                       New Orleans, LA 70112
                                       Telephone: 504.324.2141
                                       Facsimile: 504.534.8961
                                       scott@snw.law | suzy@snw.law | michael@snw.law |
                                       graham@snw.law

                                       Counsel for Jeffrey Scott Tillman and U.S. Term Limits




                                                6
